PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,021,528
Issue Date: 28 Apr 2015
Application No. 13/860,146
Filing or 371(c) Date: 10 Apr 2013
Attorney Docket No. 007412.02391 


:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition filed on December 23, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to one prior-filed provisional application and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to five nonprovisional applications.  Both priority claims have been set forth in a corrected/updated Application Data Sheet (ADS) received on January 13, 2022.

The renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is GRANTED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.


(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was received on June 24, 2021, along with the petition fee, a corrected/updated ADS, and both a certificate of correction and the required fee.  The petition received on June 24, 2021 was dismissed via the mailing of a decision on August 6, 2021, which indicates requirement (2) of 37 C.F.R. §§ 1.78(c) and 1.78(e) above have each been satisfied and items (1) and (3) have not.

On September 29, 2021, a renewed petition was received, which was dismissed via the mailing of a decision on October 29, 2021.

With this renewed petition received on December 23, 2021, a statement of facts that supports a finding that the extended period of delay has been unintentional was received, as has the statement required by 37 C.F.R. § 1.78(c)(3).  An acceptable corrected/updated ADS was received on January 13, 2022.

To date, requirements (1), (2) and (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e) have been satisfied.  

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 C.F.R. §§ 1.78(c) and 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP § 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that any claim in this patent is entitled to the benefit of the See MPEP § 211.05 for more information regarding entitlement to domestic benefit.  

It is noted the USPTO mailed a certificate of correction on August 10, 2021 which contains the currently requested benefit claim.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl. corrected filing receipt